In re Stewart, Frank Darryl; — Defendants); applying for supervisory and/or remedial writs; Parish of Terrebonne 32nd Judicial District Court Div. “D” No. 267,-953; to the Court of Appeal, First Circuit, No. KW98-1817.
Writ granted. If it has not done so already, the Court of Appeal, First Circuit, is directed to supply relator with a copy of the appellate record and to afford him sufficient time to prepare a pro se supplemental brief. State v. Melon, 95-2209 (La.9/22/95), 660 So.2d 466; State v. Gibbs, 98-2403 (La.9/16/98), 724 So.2d 743.
TRAYLOR, J. not on panel.